—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 6, 1992, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
From March 20, 1989 to July 31, 1990, claimant was the president of a corporation which operated an employment agency. Claimant earned an average of $570 per week and owned one third of the corporation’s stock. On July 6, 1990, claimant signed a release renouncing any interest in the corporation and surrendering her shares of the stock. Although claimant contended at the hearing that she left the corporation because the business was no longer making money, she failed to substantiate this claim by producing requested personal and corporate tax records. In addition, claimant stated on her original claim for unemployment insurance benefits that she left due to lack of work and because she was "not interested”. Accordingly, claimant has failed to meet her burden of demonstrating that she had a compelling reason for selling her stock (see, Matter of Sonners *1049[Roberts], 133 AD2d 491; Matter of Amato [Catherwood] 26 AD2d 599).
Under these circumstances, the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment for personal and noncompelling reasons is supported by substantial evidence (see, Matter of Danisi [Levine] 49 AD2d 779; Matter of Berry [Catherwood] 32 AD2d 594). Furthermore, the overpayment in benefits is recoverable under Labor Law § 597 (4). We also note that on her claim form claimant responded in the negative to the question of whether she had been an officer of a corporation within the last 12 months. This fact supports the further conclusion that claimant made willful false statements to obtain benefits (see, Matter of Muller [Levine] 50 AD2d 1005, lv denied 40 NY2d 806; Matter of Bomwell [Levine] 49 AD2d 790).
Weiss, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.